 586DECISIONSOF NATIONALLABOR,RELATIONS, BOARDCreative Country Day School at Westchester,Inc.andHotel,,RestaurantEmployees.and BartendersUnion,Local178, AFL-CIO. Case 2-CA-12010August 11, 1971DECISION AND ORDERCHAIRMAN- MILLER, AND MEMBERS BROWNAND KENNEDYOn February, 11, 1971, Trial Examiner Samuel M.Singer , issued a Decision in the above-entitled pro-ceeding, finding that Respondent is: not engaged incommerce within the meaning, of ,the Act, andrecommending, that the complaint be dismissed in itsentirety, as set forth in the `attached Trial Examiner'sDecision.Thereafter theGeneralCounsel filedexceptions to the Decision and a brief in supportthereof.Pursuant to ' the' provisions of Section 3(b) of theNational Labor. Relations 'Act,, as amended, theNational Labor ,Relations,, Board had delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made ' at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.'The Board has considered the TrialExaminer's Decision, the exceptions, the brief, andthe entire record in the case, and hereby adopts thefindings,; conclusions;- and 'recommendations Of theTrial Examiner.-ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, ,the National LaborRelations Board adopts as-its Order the recommend-ed Order of the Trial Examiner and orders that thecomplaint herein be, and it hereby is, dismissed in itsentirety.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASESAMUEL M. SINGER, Trial Examiner: The complaint inthis proceeding (issued on November 6, based on a chargefiledon March 12, 1970) alleges that Respondent, aprofitmaking nursery school, violated Section 8(aXl) and(3) of the Act by unlawfully refusing to reinstate fourstrikers because they had engaged in a protected strike.Respondent in its answer and at the hearing denied that theBoard has jurisdiction, asserting that it is not an employer1Transcript corrected by my order on notice dated February 4, 1971.2The otherschools are:Creative Country Day School, Inc. ("ValleyStream"),CreativeNursery School at Fresh Meadows, Inc. ("Freshengaged in.commerce within themeaning ofthe Act. It alsodenies commission of the alleged unfair labor practices.Pursuant, to notice, a hearing was held before me in NewYork, New York, on December 16-18, 1970, ^ All` partiesappeared and were afforded full opportunity to be heard, toexamine and cross-examine witnesses;and o introducerelevant evid'e`nce.Briefswere'filedby"General Counsel andRespondent.The threshold= question is' whether the Board has orshould' entertain jurisdiction ',in this case. For reasons to bestated, I- conclude ' that it should not. Accordingly, ',it: isunnecessary, to ,reach the issue on the merits, i.e. whetherRespondent unlawfully refused to reinstatefour strikers.Based upon the entire relevantrecordin this proceeding)and, my observation of thewitnesses, I make the followingfindings of "fact, conclusions of law, 'and recommendedorder:1.JURISDICTIONAL FINDINGSA.; , IntroductionRespondent ("Westchester" school) is one of four nurseryschools in the New York City area operated and controlledby Edward L. Silver.2 Each school, organized under theNew York-State Educational Law, is separately incorporat-ed as a profitmaking commercial enterprise and providesnursery school, kindergarten; and' daycanip services. Silveralso operates and controls Creative Country Day School atPuerto Rico, Inc. ("Puerto Rico" school), organized andincorporated under Puerto Rico law, which, conducts asummer camp for 2 months a year,leases itsfacilities to anunaffiliated school (Baldwin) for the balance, of the year,and operates a "country club" on weekends. Althoughapparently conceding that the New York schools, includingWestchester (situs of the labor dispute),"are not engaged incommerce or in operations affecting commerce within, themeaning of the Act, General Counsel urges that the Boardshould assert jurisdiction on the theory that the New Yorkschools together with the Puerto Rico school constitute asingle multistate enterprise.B.The New York Nursery SchoolsThe record establishes that Silver is president and solestockholder, and his, wife secretary-treasurer,, of each of thecorporations here involved. Each New York' schoolhas-itsown administrative director in charge of business policies,transportation, and general purchases; and also `its owneducational director in charge of educational matters anddealings with teachers and parents. Lionel S. Dimin is the"managing director" overseeing the administrative direc-tors;and Mrs. Frankman is the supervising educationaldirectoroverseeing other educational directors.Eachschool has its separate teachers and staff and establishes itsown salary schedules and tuition fees. While each schoolpays its own staff, the salaries of the three top executives(Silver,Dimin, and Frankman) are paid by another Silver-owned New York corporation known as Creative Supervi-Meadows"), and Creative Nursery School and Kindergarten at Plainview,Inc. ("Plainview").192 NLRB No. 95 CREATIVE COUNTRY DAY SCHOOL587sory Corp., which exists for no purpose other than to collectfees from all of the Silver-owned corporations (includingthe 'Puerto Rico' School) to 'pay the three executives'salaries.3As already noted, the New York schools operate on thenursery level, servicing children 3' to 5 years old residing inthe school area. The teachers and assistant teacherssimilarly reside in the New York area, the latter (assistantteachers) consistingmostly of neighborhood housewiveswhose children attend the school in which they work-.4 Mostof the children attend part-time, 3 hours a day. Two of thefour schools (Westchester and Valley Stream), wherechildren may attend all day; serve hot lunches. All schoolsupplies-i.e. toys, crayons, papers, paints, books, andrecords-are obtained locally. Programs, set up by eachEducational Director for her own school, include arts andcrafts projects, music, dancing, and use of numbers, colors,and (in the case _ of the 5-year-old's) letter printing.However, it is the three'top Company executives (CompanyPresident Silver,Managing Director Dinh,, 'and thesupervising, educational director) who set the "philosophyof education basically" followed. Once each year an "in-service training meeting" is run for all the nursery schoolsat which outside speakers are invited to help formulate thecurriculum.As also noted, all four New York schools operate daycamps during the. two summer months (July-August). Whilethe children in two (Fresh Meadows and Plainview) arerestricted to the 3-to -5-year age group, those in the othertwo (Westchester and Valley Stream) service children up toage 12. The camp operation "is completely separate fromthe nursery - school" and is conducted by "an entirelydifferent staff-of people," including teachers and directorswho work the rest'of the year in the, public school system.The program- is- of the- "athletic type," concentrating onbaseball and swimming, although such activities as music,dancing, and dramatics areincluded. - _Although "minor" labor relation matters are handled byindividual school directors: (administrative and education-al), "major" policy on matters such as salary range, schoolbudget,and. capital expenditures are formulated byCompany President-. Silver in conjunction with,, ManagingDirector _ Dimin - and Supervisory EducationDirectorFrankman.s The school's administrators are consulted informulating the basic programs for the school, sincematters such as tuition and, budget vary-from school toschool. In case 'of differences of opinion, CompanyPresident Silver makes the "final decision. "`It is conceded"' that gross annual'revenues of all schoolscombined exceeds $1 million, divided as'follows: Respon-dentWestchester (where about 150 full- and'part-timechildren attend nursery school and, 200 are enrolled insummer camp=$300,000; Valley- Stream (220 school .and500 camp attendants)-4750,000; Fresh Meadows' (1503According to Silver,CreativeSupervisory Corp.has no employees(other than the three executives whose salaries it pays)and collects justenough fees from the other schools(in amounts determined by hisaccountant)to pay the salaries in question.4No particular`fornnal.education"is, required to, qualify,as assistantteacher;her duties generally consist of driving children to and from school,helping clothe and keeping them clean,and assisting the teacher in theschool and108 camp attendants"160,000and Plainviews "(100 school and 100 camp attendants)-$l00,000C.ThePuerto Rico `School"Unlike the other (New York) "Creative" schools, thePuertoRico "school" does not operate a year-roundnursery. As previously noted(supra,sec. A),'it operates onlya daycamp for 2 summer months (July-August), leases itsfacilities to another (non-Silver owned) school for",thebalance of the year, and operates a "country club":"onweekends. Silver is the sole stockholder of the'corporatiohand is` its president; his wife is secretary-treasurer.'-As in the case of the New York, schools, the' childrenserviced and the staff recruited are from the local (PuertoRico) area. Similarly, all supplies are obtained locally. Thecamp director, appointed by and answerable to Silver, hiresand supervises the staff; Dimin, managing director of theNew York schools, is in no way "involve[d]" in the PuertoRico operation. Silver and 'the Puerto Rico directorformulate labor relations on matters such as tuition,budget, "and the camp program, final decision resting withSilver. The camp program is of an "athletic type" as in theNew York schools, but the Puerto Rico camp providesadditional and-ino're varied activities such as horsebackriding,waterskiing, and scuba diving. Approximately 200children,ages3 to 12,attendthe camp.The "country club"' is operated on weekends as anadjunct to the-,day camp. Local Puerto Ricans, includingcampers' parents, are provided recreational facilities suchas swimmingand volleyball; no food or beverages areserved,`The record establishes that the Puerto Rico operation hasa gross annual revenue of approximately $91,000, derivedas. follows: $60,000 , from the day camp; $10,000 from the"country -club"; and $21,000 from rental. All of its incomeisdeposited in a local 'Puerto, Rico bank, but anotheraccount, is maintained in its name in a New,York bank towhich about1$2,000 is transferred monthly to pay bills. Theaccountant handling the Puerto Rico operation is not thesame as the one handling the New York school operations.There, is no evidence of any purchases, and, shipmentsfrom outside Puerto Rico other than a single, shipmentduring the past year (from New York to Puerto Rico) of$500 or $600 worth of camp uniforms. According toPresident Silver's uncontradicted and credited testimony,all.supplies and equipment, including'uniforms obtained inprevious years, were purchased locally. Silver also, testifiedthat he would make seven or eight personal and businesstripsbetween Puerto Rico and New York each-year,indicating that he- maintains apartments in both places; thecost of the business,-trips (about '$800), is charged to one ofhisNew York corporations (Creative Supervisory Corp.,which` pays his salary) since these trips entail travel from hisclassroom(towhich she is assigned) in other sundry tasks.Not all full-fledged teachers are "certified"or even possess college degrees.Althoughthe ratio of teachers to assistant teachers in all of the "Creative" schools isnot shown,the uncontradicted evidence establishesthat prior to the labordispute atWestchester (January 30),that school employed I i'assistantteachers and 7 teachers.5On matter's such as school hours and size of classes, State law controls. 588DECISIONSOF NATIONAL LABORRELATIONS BOARD"legal""residence(Puerto, Rico) "to do business- with theNew York corporations;'U. CONCLUDING FINDINGSIt is clear that"before the Board takes cognizance of acase,it must first be established that it has legal or-,statutoryjurisdiction;i.e.,.that the business operations,, involvedaffectcommerce within the meaning oftheAct. It must alsoappear that the business operations meet the Board'sapplicablejurisdictional standards."NLRB,Thirty-FourthAnnual Report(1969),p. 28. Respondent contendsthat theBoard has no legal jurisdiction,over its operations at theWestchester school,situs of the labor dispute, because thatschool's activitiesare, purely "intrastate"and do not"affect" commerce.On the otherhand,General Counselclaims. (br.pp. 15-16) thatassertion of jurisdiction isappropriate because theWestchester school is part- of _asingle,multistate enterprise comprising the Puerto Rico andfourNew York Cityarea schoolswhich, if viewed incombination,do sufficient business to give'the Board legaljurisdictionand to satisfy the Board'sself-imposedmonetarystandards.As toRespondent's contentionthatthe Board lacksjurisdictionbecauseof the purelylocal-character of theWestchester operation,itiswell settledthatBoardjurisdiction extends to local and intrastateactivities which(itmay reasonablybe said) would havea substantial impacton the free flow of commerce.The basictestiswhetherinterstate transportation or flow of commerce across statelines tend' to beimpeded if the business immediatelyinvolved'were'disrupted as a resultof a labordisputecaused by unfair labor practices. If so, the Actapplies,regardlessof the "volume of interstate commerce affected,provided it is more thande minimis.SeeNLRB. v.Fainblatt,306 U.S. 601;604-605;'N.LKB.v.ShawneeMillingCo.184 F.2d 57, '58-59 `(C.A. 10). Furthermore; ifthe business immediatelyinvolved is part ofa "singleintegrated enterpriseand employer"(A.K Allen Co. Inc.,117 NLRB568, enf'd,252 F.2d 37 (C.A. 2)), the'impact ofthe entire enterprise must be considered.6 If the impact oncommerce is slight, negligible,or remote, the Board will notassert jurisdiction.International Longshoremen&'Ware-housemen's 'Union,LocalNo. 13, etc. (Catalina IslandSightseeing Lines,Inc:),124 NLRB 813, 815, fn. 5.To 'begin ` with, ibis apparent that the operations ofWestchester,the- business here immediately involved, arepurelylocal and intrastateand do ^not affect commercewithin the meaning of'theAct-whetheror not theseoperations°are consideredby, themselvesor as part of allSilver-owned.schools inthe New-York area. All the NewYorkschools operate ata purelylocal level, servicing 3- to12-yearolds- in daycampsduring~,summer.There. is noshowing of purchases and sales across State lines,direct orindirect;nor even movement of students,teachers, andrevenues out of State.Nothing in the recordwarrants afindingthata labor disturbance at Westchesterand other6SeeN.L.RB.v.National Shoe; Inc.,208 F.2d 688,691 (C.A. 2);InternationalUnion of Operating Engineer;Local428, AFL-CIO (See BeeShiny Matic, Inc.),169 NLRB 184.7 It would appear that the New York State Labor Relations Board mayNew Yorkschoolswould havea -sufficient impact oncommerceto bring theiroperationsunder the Act.Nor, does this record support a finding that RespondentWestchester is an integral part of a multistate operationmerely , because it is owned and.controlled by Silver, whoalso, ownstand controlsthe Puerto Rico "school:"Insofar asappears, the Puerto Rico operation,geographically separat-ed , thousands of miles, is managed Independently., andoperates as a separate-and distinct entity. There, is noevidence of interchange of operations,employees, orequipment.There is no common workforce,payroll, andsource of income.Cf.PiedmontWood Products Co., Inc.,156 NLRB 151;Electronic Circuits, Inc.,115 NLRB 940.Unlike the Westchester and other New York schools, thePuertoRico "school" operates only, a daycamp for` 2months and a "country club" on weekends.It has, its ownlocalmanager or director.The children serviced in thecamp and the parents in'the country club reside in theimmediate area. Nor are the . Puerto Rico and New Yorkoperations held out to the public as a single integratedenterprise. Cf..See Bee Slurry Matic, Inc., supra,169 NLRB184.The fact that a single`individual(Silver)has finalauthority over the labor relations of both essentially localenterprisesdoesnot mean that he cannot- and does notexercise policy with respect to each one separately andapart from one another. CF.N.LRB. v. Shawnee MillingCo., 184 F.2d 57, 59 (C.A. 10). The point is that the laborrelationsof the two autonomous entities is exercisedseparately and not as if they were entwined and centralized.Manifestly, "a shutdown at either [school] would not affectthe other.... " ' PiedmontWood Products, supra,156NLRB at 152.7Underthe circumstances,Ido- not find significant thefact that , in the past year the Puerto Rico "school"purchased and received from New York $500 or $600 worthof camp uniforms, that it transferred-$2,000 per monthfrom its, Puerto Rico to its New York bank, and that Silvermade about $800 worth of -business trips from Puerto RicotoNew ^ York. While those factors could be relevant' indetermining the question whether the Puerto Rico opera-tion was in commerce,they are=notrelevant in determiningthe critical question here-whether that operation is sointegrated with the New York operations as to constitute alla single integrated enterprise.In any event,insofar as theexpenditure on uniforms is.concerned,-it appears that thiswas of a nonrecurring nature and, therefore,not availableas a basis for.asserting-jurisdiction even over the PuertoRico operation.8 As to the trips from Puerto Rico (Silver'slegal residence) to New,York, it appears that-these weremade exclusively on behalf of 'the New York schools andwere charged to one of the New York corporations., As, tothe $2,000monthly transfers, of funds from Puerto Rico toNew York,it is doubtful that this circumstance is in itselfsufficient,towarrant assertion of jurisdiction over thePuerto- Rico operation, even, assumingthat this questionwere properly before me.In my view of the foregoing,it is also unnecessary to passassert jurisdiction over a profitmaking private school(such as the one hereinvolved)where the National Labor Relations Board declines jurisdiction.SeeThe Brunswick Home18N.Y. L.R.458,462.8 SeeMagic Mountain, Inc,123 NLRB'1170. CREATIVE'COUNTRY DAY SCHOOLon General Counsel's contention(br. -pp.15-16)that theoperations here involved(the New Yorkand Puerto Ricoschools)satisfy-",all the Board's standards"on annual grossrevenues--i.e.,the $1 million monetary standard forasserting jurisdiction over private nonprofit colleges (whichGeneral'Counsel wouldalso apply tocommercial profit-making educational institutions such as here involved); or,&eBoard's jvrisdictioiial standards for retail or nonretailenterprises:formerly`appliedbytheBoard- to suchprofitmakinginstitutions.As theBoard has said,-"Implicitin the Board's promulgation of its jurisdictional standards ifthe recognition that in ordinary circumstances the meetingof a gross dollar volume test will necessarily entail activities`affecting commerce' within the purview of Section 2(7) oftheAct.Nevertheless,the Board recognized that theFederal Government is a government of limited jurisdictionand that some showingoflegaljurisdiction must be made inevery casebrought beforeits tribunals....[T']he grossdollar volume-test,standing alone,is insufficent to conferupon the Board the jurisdiction contemplatedby the Act.Some proof must bemadeof legal jurisdiction"CatalinaIsland Sightseeing Lines, supra,,124 NLRBat 814-815. Ihave already found that proof of legal jurisdiction here islacking,whether or not, RespondentWestchester- beregarded(for jurisdictional purposes)as an entity by itself,or as part of-a single integrated enterpriswcomprising all ofthe Silver-ownedNew Yorkschools, or as part of a singleintegrated enterprise comprising` the Silver-owned PuertoRico and New York schools It-is to be noted that statutory589jurisdiction, was expressly foundin the cases relied on byGeneral Counsel-on, the,basis of direct and indirectinterstate purchases of goods and services..SeeBostonCollege,187 NLRB No. 16(private`nonprofit-educationalinstitution),National College of Business,186 NLRB No. 76(priviateprofitmaking educational institution).Further-more,unlike the strictly local character of the student bodyinvolved in this case,one of the cited,cases'(NationalCollege ofBusiness)involved an institution servicing "asubstantial number [of students]coming from out,of-State"and one in which, the Federal Government interest wasevidenced by Federal sponsorships,grants, and subsidies.III.CONCLUSIONS OF LAWUpon the basis of the foregoing findings and the entirerecord in this proceeding,I conclude that assertion ofjurisdiction- in this case will not effectuate the policies of theAct. I find - that, the evidence-does not establish - thatRespondent's operations,are in commerce,or. that theysubstantially"affect" commerce within the meaning of theAct.RECOMMENDED ORDERUpon the basisof the foregoing findingsof fact andconclusionsof lawit is recommendedthat the complaint bedismissed in its entirety.